Opinion issued December 22, 2009













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00032-CV
____________

RICHARD DENTON, INDIVIDUALLY AND ON BEHALF OF ALL
OTHERS SIMILARLY SITUATED, Appellant

V.

MICHAEL Y. MCGOVERN, ROBERT E. ALLEN, MARVIN E. LESSER,
CHARLES L. MEARS, DAVID A. SCHOLES, and RICHARD L.
URBANOWSKI, Appellees




On Appeal from the 129th District Court
Harris County, Texas
Trial Court Cause No. 2007-32730




MEMORANDUM OPINION
          Appellant has filed a motion to dismiss the appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, we
grant the motion and we dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).
          We overrule all other pending motions in this appeal as moot.  We direct the
Clerk to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.